     Case: 18-60183   Document: 00515254140 Page: 1 Date Filed: 01/02/2020
     Case 3:15-cv-00170-CWR-FKB Document 271 Filed 01/02/20 Page 1 of 2




          IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT

                              ___________________

                                 No. 18-60183
                              ___________________
                                                     A True Copy
JOHN ASHLEY HALE,                                    Certified order issued Jan 02, 2020

            Plaintiff - Appellant
                                                     Clerk, U.S. Court of Appeals, Fifth Circuit

v.

DR. ROLAND ABANGAN, Official and Individual Capacity; DR. JOHN DOE,
Official and Individual Capacity; KITCHEN SUPERVISOR K. CHANEY;
JOHN AND JANE DOES; KITCHEN SUPERVISOR C. RUTLEDGE; DR.
GURDIAL S. SANDHU; TRINITY FOOD SERVICE; HEALTH
ADMINISTRATOR OLLIE LITTLE; GOVERNOR PHIL BRYANT;
COMMISSIONER MARSHALL FISHER; HEALTH ASSURANCE;
UNKNOWN GLASS, Kitchen Supervisor; UNKNOWN TAYLOR, Kitchen
Supervisor: NURSE EVALYN DUNN; DR. KIM NAGEL; HENRY FORD;
CENTURION HEALTH CARE; MANAGEMENT TRAINING
CORPORATION; ARCHIE LONGLEY, Deputy Commissioner; DR. GLORIA
PERRY, Chief Medical Officer,

            Defendants - Appellees

                           ________________________

             Appeal from the United States District Court for the
                       Southern District of Mississippi
                          ________________________

CLERK'S OFFICE:

       Under 5TH CIR. R. 42.3, the appeal is dismissed as of January 2, 2020,
for want of prosecution. The appellant failed to timely file a brief.
Case: 18-60183   Document: 00515254140 Page: 2 Date Filed: 01/02/2020
Case 3:15-cv-00170-CWR-FKB Document 271 Filed 01/02/20 Page 2 of 2




                               LYLE W. CAYCE
                               Clerk of the United States Court
                               of Appeals for the Fifth Circuit




                               By: _________________________
                               Allison G. Lopez, Deputy Clerk

                   ENTERED AT THE DIRECTION OF THE COURT
